

117 S1795 IS: Pursuing Equity in Mental Health Act
U.S. Senate
2021-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1795IN THE SENATE OF THE UNITED STATESMay 24, 2021Mr. Menendez (for himself, Ms. Cortez Masto, Mr. Booker, Mr. Carper, Ms. Smith, Mr. Bennet, Mr. Blumenthal, Mr. Padilla, Ms. Warren, Mr. Luján, Mr. Murphy, and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo address mental health issues for youth, particularly youth of color, and for other purposes.1.Short titleThis Act may be cited as the Pursuing Equity in Mental Health Act.2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Title I—Health Equity and AccountabilitySec. 101. Integrated Health Care Demonstration Program.Sec. 102. Addressing racial and ethnic minority mental health disparities research gaps.Sec. 103. Health professions competencies to address racial and ethnic minority mental health disparities.Sec. 104. Racial and ethnic minority behavioral and mental health outreach and education strategy.Sec. 105. Additional funds for National Institutes of Health.Sec. 106. Additional funds for National Institute on Minority Health and Health Disparities.Title II—Other provisionsSec. 201. Reauthorization of Minority Fellowship Program.Sec. 202. Study on the Effects of Smartphone and Social Media Use on Adolescents.Sec. 203. Technical correction.IHealth Equity and Accountability101.Integrated Health Care Demonstration ProgramPart D of title V of the Public Health Service Act (42 U.S.C. 290dd et seq.) is amended by inserting after section 553 of such Act (as redesignated and moved by section 203 of this Act) the following:554.Interprofessional health care teams for provision of behavioral health care in primary care settings(a)GrantsThe Secretary shall award grants to eligible entities for the purpose of establishing interprofessional health care teams that provide behavioral health care.(b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be a Federally qualified health center (as defined in section 1861(aa) of the Social Security Act), rural health clinic, or behavioral health program, serving a high proportion of individuals from racial and ethnic minority groups (as defined in section 1707(g)).(c)Scientifically basedIntegrated health care funded through this section shall be scientifically based, taking into consideration the results of the most recent peer-reviewed research available.(d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $20,000,000 for each of the first 5 fiscal years following the date of enactment of the Pursuing Equity in Mental Health Act..102.Addressing racial and ethnic minority mental health disparities research gapsNot later than 6 months after the date of the enactment of this Act, the Director of the National Institutes of Health shall enter into an arrangement with the National Academies of Sciences, Engineering, and Medicine (or, if the National Academies of Sciences, Engineering, and Medicine decline to enter into such an arrangement, the Patient-Centered Outcomes Research Institute, the Agency for Healthcare Research and Quality, or another appropriate entity)—(1)to conduct a study with respect to mental health disparities in racial and ethnic minority groups (as defined in section 1707(g) of the Public Health Service Act (42 U.S.C. 300u–6(g))); and(2)to submit to the Congress a report on the results of such study, including—(A)a compilation of information on the dynamics of mental disorders in such racial and ethnic minority groups; and(B)a compilation of information on the impact of exposure to community violence, adverse childhood experiences, structural racism, and other psychological traumas on mental disorders in such racial and minority groups.103.Health professions competencies to address racial and ethnic minority mental health disparities(a)In generalThe Secretary of Health and Human Services may award grants to qualified national organizations for the purposes of—(1)developing, and disseminating to health professional educational programs best practices or core competencies addressing mental health disparities among racial and ethnic minority groups for use in the training of students in the professions of social work, psychology, psychiatry, marriage and family therapy, mental health counseling, and substance misuse counseling; and(2)certifying community health workers and peer wellness specialists with respect to such best practices and core competencies and integrating and expanding the use of such workers and specialists into health care to address mental health disparities among racial and ethnic minority groups.(b)Best practices; core competenciesOrganizations receiving funds under subsection (a) may use the funds to engage in the following activities related to the development and dissemination of best practices or core competencies described in subsection (a)(1):(1)Formation of committees or working groups comprised of experts from accredited health professions schools to identify best practices and core competencies relating to mental health disparities among racial and ethnic minority groups.(2)Planning of workshops in national fora to allow for public input into the educational needs associated with mental health disparities among racial and ethnic minority groups.(3)Dissemination and promotion of the use of best practices or core competencies in undergraduate and graduate health professions training programs nationwide.(4)Establishing external stakeholder advisory boards to provide meaningful input into policy and program development and best practices to reduce mental health disparities among racial and ethnic minority groups.(c)DefinitionsIn this section:(1)Qualified national organizationThe term qualified national organization means a national organization that focuses on the education of students in one or more of the professions of social work, psychology, psychiatry, marriage and family therapy, mental health counseling, and substance misuse counseling.(2)Racial and ethnic minority groupThe term racial and ethnic minority group has the meaning given to such term in section 1707(g) of the Public Health Service Act (42 U.S.C. 300u–6(g)).104.Racial and ethnic minority behavioral and mental health outreach and education strategyPart D of title V of the Public Health Service Act (42 U.S.C. 290dd et seq.) is amended by inserting after section 554 of such Act, as added by section 101 of this Act, the following:555.Behavioral and mental health outreach and education strategy(a)In generalThe Secretary shall, in consultation with advocacy and behavioral and mental health organizations serving racial and ethnic minority groups, develop and implement an outreach and education strategy to promote behavioral and mental health and reduce stigma associated with mental health conditions and substance abuse among racial and ethnic minority groups. Such strategy shall—(1)be designed to—(A)meet the diverse cultural and language needs of the various racial and ethnic minority groups; and(B)be developmentally and age-appropriate;(2)increase awareness of symptoms of mental illnesses common among such groups, taking into account differences within at-risk subgroups;(3)provide information on evidence-based, culturally and linguistically appropriate and adapted interventions and treatments;(4)ensure full participation of, and engage, both consumers and community members in the development and implementation of materials; and(5)seek to broaden the perspective among both individuals in these groups and stakeholders serving these groups to use a comprehensive public health approach to promoting behavioral health that addresses a holistic view of health by focusing on the intersection between behavioral and physical health.(b)ReportsBeginning not later than 1 year after the date of the enactment of this section and annually thereafter, the Secretary shall submit to Congress, and make publicly available, a report on the extent to which the strategy developed and implemented under subsection (a) increased behavioral and mental health outcomes associated with mental health conditions and substance abuse among racial and ethnic minority groups.(c)DefinitionIn this section, the term racial and ethnic minority group has the meaning given to that term in section 1707(g).(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2022 through 2026..105.Additional funds for National Institutes of Health(a)In generalIn addition to amounts otherwise authorized to be appropriated to the National Institutes of Health, there is authorized to be appropriated to such Institutes $100,000,000 for each of fiscal years 2022 through 2026 to build relations with communities and conduct or support clinical research, including clinical research on racial or ethnic disparities in physical and mental health.(b)DefinitionIn this section, the term clinical research has the meaning given to such term in section 409 of the Public Health Service Act (42 U.S.C. 284d).106.Additional funds for National Institute on Minority Health and Health DisparitiesIn addition to amounts otherwise authorized to be appropriated to the National Institute on Minority Health and Health Disparities, there is authorized to be appropriated to such Institute $650,000,000 for each of fiscal years 2022 through 2026.IIOther provisions201.Reauthorization of Minority Fellowship ProgramSection 597(c) of the Public Health Service Act (42 U.S.C. 297ll(c)) is amended by striking $12,669,000 for each of fiscal years 2018 through 2022 and inserting $25,000,000 for each of fiscal years 2022 through 2026.202.Study on the Effects of Smartphone and Social Media Use on Adolescents(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services shall conduct or support research on—(1)smartphone and social media use by adolescents; and(2)the effects of such use on—(A)emotional, behavioral, and physical health and development; and(B)disparities in minority and underserved populations.(b)ReportNot later than 5 years after the date of the enactment of this Act, the Secretary shall submit to the Congress, and make publicly available, a report on the findings of research described in this section.203.Technical correctionTitle V of the Public Health Service Act (42 U.S.C. 290aa et seq.) is amended—(1)by redesignating the second section 550 (42 U.S.C. 290ee–10) (relating to Sobriety Treatment And Recovery Teams) as section 553; and(2)by moving such section, as so redesignated, so as to appear after section 552 (42 U.S.C. 290ee–7).